DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4, 6, 13, 14, 17, 20, and 23 were cancelled prior to examination. A complete action on the merits of pending claims 1-3, 5, 7-12, 15, 16, 18, 19, 21, 22, and 24-27 appears herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ablation electrode being radially, axially, longitudinally moveable relative to said distal tip body” of claim 16 must be shown or the feature canceled from the claim.  In particular, there is no evidence of the electrode being radially moveable. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because of the following informalities:
The phrase “ the movement may be radially, axially, and/or longitudinally” in the first paragraph of page 5 should read -- the movement may be radial, axial, and/or longitudinal--
The phrase “longitudinally movement ay include distal movement and/o…” in the first paragraph of page 5 should read --longitudinal movement may include distal movement and/or…--
Appropriate correction is required.

Claim Objections
Claims 12, 24, and 25 are objected to because of the following informalities:
Claim 12 depends from cancelled claim 6. For the purpose of examination, claim 12 has been assumed to depend on independent claim 1.
Claim 24 depends on cancelled claim 23. For the purpose of examination, claim 24 has been assumed to depend on dependent claim 22. Claim 25 is objected to due to its dependency on claim 24.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the following limitation: “said ablation electrode is radially, axially, longitudinally moveable relative to said distal tip body.”

As such, it is for at least the reasoning set forth above that claim 16 fails to comply with the written description requirement. Accordingly, claim 16 has not been further treated on the merits.
The examiner respectfully asks if the applicant meant to say rotational movement instead of radial movement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-11, 19, 21, 22, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 19, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For the purpose of examination, the phrase “and/or” is interpreted to mean “or”.
Regarding claims 9, 11, 21, the phrase "on/in" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required to be both “on” and “in” or if the limitation(s) following the phrase are required to be either “on” or “in” for infringement. Claim 10 is rejected due to its dependency on claim 9. Claims 22 and 24-27 are rejected due to their dependency on claim 21. For the purpose of examination, the phrase “on/in” is interpreted to mean either “on” or “in”.
Regarding claim 24, the term "significantly" in the fourth line of the claim is a relative term which renders the claim indefinite.  The term “significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “significantly decreasing” has been interpreted to mean “decreasing”. Claim 25 is rejected due to its dependency on claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1, 3, 5, 7, 8, 15, 21, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milder et al. (hereinafter “Milder”) (US 5,281,213) in view of Batchelor et al. (hereinafter “Batchelor”) (US 2009/0299364 A1).
Regarding claims 1 and 15, Milder teaches
An ablation catheter tip (Fig. 1, Char. 12: tip), for use in treatment of atrial fibrillation (The ablation catheter (10) is configured for use with cardiac tissue (Col. 3, Lines 48-64: the catheter is usable with cardiac tissue) and is capable of being used in treatment of atrial fibrillation), comprising
An ablation electrode (Fig. 1, Char. 22); a tip body (Fig. 1, Char. 18: catheter body), having a proximal tip body end and a distal tip body end (the proximal end is the end nearest wires (23) and the distal end is the end with electrodes (22 and 20).); an inlet channel, having a proximal inlet channel end and a distal inlet channel end (Fig. 1, Char. 14: inner lumen; the proximal end is the end connected to the fluid reservoir (not shown) and the distal end is the end nearest electrodes (20 and 22).), said inlet channel being longitudinally disposed within said tip body (Fig. 1: Inner lumen (14) is longitudinally disposed within catheter body (18)); 
an outlet channel, having a proximal outlet channel end and a distal outlet channel end (Fig. 1, Char. 16: outer lumen; the proximal end is the end connected to the fluid reservoir (not shown) and the distal end is the end nearest electrodes (20 and 22)), said outlet channel being longitudinally disposed within said tip body (Fig. 1: outer lumen (16) is longitudinally disposed within catheter body (18)); 
an ablation electrode positioned at said distal tip body end (Fig. 1, Char. 20 and 22)
wherein said inlet channel and said outlet channel are fluidly coupled at said distal tip body end (Fig. 1, the inner and outer lumens are in fluid communication with each other at the distal end of catheter body (18))
		Milder does not explicitly teach
a suction port, located at said distal tip body end and fluidly coupled to said distal outlet channel end; and 
wherein said suction port is configured to secure a target tissue, at a tissue ablation site on the target tissue, to said ablation electrode by applying a vacuum force via said outlet channel when said distal tip body end is proximate to or in contact with the target tissue; and 
the fluid coupling at said distal tip body end between said inlet channel and said outlet channel is maintained when said suction port is covered, thereby facilitating propagating a fluid from said inlet channel to said outlet channel and expelling the fluid via said proximal outlet channel end, when the vacuum force secures (i) said ablation electrode to the tissue ablation site and (ii) tissue, adjacent to the tissue ablation site, to said suction port.
		Batchelor, in a similar field of endeavor, teaches
(Fig. 4A, Char. 80: suction port) configured to secure a target tissue, at a tissue ablation site on the target tissue, to said ablation electrode by applying a vacuum force when the electrode is proximate to or in contact with the target tissue; and (Claim 14: the ablation device is at least partially secured to a target surface via low pressure (vacuum force)) 
Batchelor further teaches that the electrode (76) is made of a porous material such that electrically conductive fluid can flow through the electrode and come into contact with target tissue. (Page 5, Par. [0102])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Milder to incorporate the teachings of Batchelor and include a suction port at the distal end of the catheter (10) such that the suction ports are connected to a vacuum source via outer lumens (16). In this combination, the distal end forms a closed loop between inner and outer lumens when tissue is secured to the catheter (10) via suction, and an open loop (open to atmosphere) between inner and outer lumens (14 and 16) when tissue is not secured to the catheter (10) via suction. Doing so would allow for catheter (10) to be anchored to tissue and minimize any accidental movement away from the target ablation area. Electrode (22) would then be positioned on the distal end of inner lumen (14) and formed out of a porous material. Doing so would allow for cooling fluid to be distributed evenly throughout the distal end of catheter (10) as suggested in Batchelor (Page 5, Par. [0102])

Regarding method claim 21, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 1 and 15, since operation of the prior art relied on to reject apparatus claims 1 and 15 would naturally result in the step of method claim 21 being satisfied.
Regarding claim 3, Milder in view of Batchelor, as applied to claims 1 and 15 above, teaches said inlet channel and said outlet channel are fluidly connected via an opening, duct, or recess. (Milder: Fig. 1: inner lumen (14) and outer lumen (16) are fluidly connected at the distal end of catheter body (18). In the Milder/Batchelor combination, as applied to claim 1 above, the distal end of catheter body would be open when not secured to tissue via suction.)
Regarding claim 5, Milder in view of Batchelor, as applied to claims 1 and 15 above, teaches said inlet channel extends between said proximal tip body end and said distal tip body end and wherein said outlet channel extends between said proximal tip body end and said distal tip body end. (Milder: Col. 6, Claim 1: the inner and outer lumens connect the distal and proximal ends of the ablation catheter.)
Regarding claim 7, Milder in view of Batchelor, as applied to claims 1 and 15 above, teaches said suction port at least partially circumscribes said ablation electrode. (Batchelor: Fig. 4A, Char. 80: suction ports (80) form a ring encircling ablation electrode (76) – it is implicit that this feature be present in the Milder/Batchelor combination, based on the rejection to claim 1 above)
Regarding claim 8, Milder in view of Batchelor, as applied to claims 1 and 15 above, teaches said tip body and said inlet channel are tubular (Milder: Col. 4, Lines 18-19: Fig. 1 depicts a “tube within a tube” configuration), and said outlet channel is defined by said tip body and inlet channel, and comprises a space between said tip body and said inlet channel. (Milder: Fig. 1: outer lumen (16) comprises a space between catheter body (18) and inner lumen (14))
Regarding claim 22, Milder in view of Batchelor, as applied to claim 21 above, teaches the irrigant is a coolant (Milder: Col. 4, Lines 3-7) and wherein the catheter tip distal end is configured such that heat generated by the ablation electrode is transferred to the coolant when the coolant flows through the catheter tip distal end, thereby effecting a temperature of said ablation electrode in said step of propagating the irrigant. (Milder: Col. 4, Lines 3-9: Cooling fluid is propagated through the catheter (10) via the inner and outer lumens; As fluid is passed through the porous ablation electrode located at the distal end of inner lumen (14), heat generated by the electrode will naturally be transferred between the electrode and the cooling fluid. This will affect the temperature of both the ablation electrode and the cooling fluid as it passes through the electrode.)
Regarding claim 27, the combination of Milder/Batchelor, as applied to claim 21 above, teaches a method of ablating tissue for use in treatment of atrial fibrillation. (Milder: Col. 2, Lines 13-16: ablating a region of cardiac tissue could eliminate a cardiac arrhythmia (which would include atrial fibrillation))
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Milder (US 5,281,213) in view of Batchelor (US 2009/0299364 A1) and further in view of SAADAT et al. (hereinafter “SAADAT”) (US 2009/0076498 A1).
Regarding claim 2, Milder in view of Batchelor, as applied to claims 1 and 15 above, teaches said distal tip body end is configured to induce direct and/or indirect thermal coupling between said ablation electrode and a coolant fluid present at said distal inlet channel end, at said distal outlet channel end, and/or in between said channels at said distal tip body end, (In the Milder/Batchelor combination, as applied to claims 1 and 15 above, the ablation electrode is formed of a porous material and is located at the distal end of inner lumen (14). As the cooling fluid travels through the porous electrode, there would naturally be a direct thermal coupling as heat is transferred between the ablation electrode and the cooling fluid passing through it.) and thereby to controllably effect a temperature of said ablation electrode by propagating the coolant fluid via said inlet channel and said outlet channel, through said distal tip body end. (Milder: Col. 4, Lines 19-22: circulating of a cooling fluid through the distal tip (12) via the inner and outer lumens permits controllable cooling of the distal tip, which would include the ablation electrode.)

SAADAT, in a similar field of endeavor, teaches controlling the temperature of saline fluid (Page 10, Par. [0125]: the temperature of fluid (290) can be controlled to affect the conductivity of the fluid.) used to cool an ablated tissue region. (Page 6, Par. [0095])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Milder/Batchelor, as applied to claims 1 and 15 above, to incorporate the teachings of SAADAT and modify the device to be able to control the temperature of the cooling fluid entering the inner lumen. Doing so would allow for the user to have more control over the temperature and conductivity of the fluid as it comes into contact with both the porous ablation electrode and the target tissue, potentially changing the depth of the ablated lesion as suggested in SAADAT (Page 10, par [0125])
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Milder (US 5,281,213) in view of Batchelor (US 2009/0299364 A1) and further in view of Saab (US 5,624,392).
Regarding claim 11, Milder in view of Batchelor, as applied to claim 7 above, teaches 
an inlet tube longitudinally disposed within said tip body, extending from a proximal inlet tube end to a distal inlet tube end; (Milder: Fig. 1: the tube surrounding inner lumen (14); the proximal end is the end connected to the fluid reservoir, and the distal end is the end closest to tip (12)) and wherein said outlet channel (Milder: Fig. 1, Char. 16: outer lumen) is defined by said tip body (Milder: Fig. 1, Char. 18, catheter body) and said inlet tube, and comprises a first space between said tip body and said inlet tube; (Milder: Fig. 1: Outer lumen 16 is between catheter body (18) and the tube surrounding inner lumen (14))
wherein said tip body extends distally farther than said inlet tube; (Milder: Fig. 1: Catheter body (18) extends distally farther than the tube surrounding inner lumen (14))
The Milder/Batchelor combination, as applied to claim 7 above, does not explicitly teach 
		an inner core longitudinally disposed within said inlet tube;
wherein said inlet channel is defined by said inlet tube and said inner core, and comprises a second space between said inlet tube and said inner core; 
wherein said inner core extends distally at least as much as said tip body; and wherein said ablation electrode is positioned on/in a core tip of said inner core.
		Saab, in a similar field of endeavor, teaches
an inner core longitudinally disposed within said inlet tube; (Fig. 1, Char. 11 and 13)
wherein an inlet channel (Fig. 1, Char. 16: intermediate lumen) is defined by said inlet tube (Fig. 1, Char. 14: elongated inner sleeve) and said inner core (Fig. 1, Char. 11 and 13), and comprises a second space between said inlet tube and said inner (Fig. 1: intermediate lumen (16) is a space between elongated inner sleeve (14) and central conduit (11))
wherein said inner core extends distally at least as much as said tip body; (Fig. 1: central conduit (11) and guidewire (13) extend along the entire length of the catheter) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Milder/Batchelor combination, as applied to claim 7 above, to incorporate the teachings of Saab, and include a central conduit with a guidewire extending distally, through the porous ablation electrode, at least as much as catheter body (18) and disposed within the inner lumen such that the central conduit and the inner lumen comprises a second space between the tube surrounding inner lumen and the central conduit/guidewire. Doing so would allow the device to use the guidewire to position the catheter and more efficiently maneuver through blood vessels to the target location.
Regarding claim 18, Milder teaches 
an elongate member (Fig. 1, Char. 10: ablation catheter), having a proximal member end (Fig. 1: the proximal end is the end closest to wires (23)) and a distal member end (Fig. 1: the distal end is the end closest to electrodes (20 and 22)); 
an inlet channel, having a proximal inlet channel end and a distal inlet channel end, (Fig. 1, Char. 14: inner lumen; the proximal end is the end nearest wires (23) and the distal end is the end nearest electrodes (20 and 22).) at least a distal portion of said inlet channel being longitudinally disposed within said elongate member; (Fig. 1: Inner lumen (14) is longitudinally disposed within catheter body (18))
(Fig. 1, Char. 16: outer lumen; the proximal end is nearest wires (23) and the distal end is the end nearest electrodes (20 and 22)) said outlet channel being longitudinally disposed within said elongate member; (Fig. 1: outer lumen (16) is longitudinally disposed within catheter body (18))
and an ablation electrode positioned at said distal member end (Fig. 1, Char. 20 and 22)
wherein said inlet channel and said outlet channel are fluidly coupled at said distal member end (Fig. 1, the inner and outer lumens are in fluid communication with each other at the distal end of catheter body (18))
Milder does not explicitly teach 
a suction port mounted on said distal outlet channel end; 
a vacuum port, mounted on said proximal outlet channel end; a fluid inlet port mounted on said proximal inlet channel end; wherein said fluid inlet port is configured to be fluidly coupled to a fluid source; 
wherein said vacuum port is configured to be fluidly coupled to a vacuum source; wherein said suction port is configured to secure a target tissue, at a tissue ablation site on the target tissue, to said ablation electrode by applying a vacuum force via said outlet channel when said distal member end is proximate to or in contact with the target tissue; and 
wherein the fluid coupling between the inlet and outlet channels is maintained when said suction port is covered, thereby facilitating propagating a fluid from said inlet 
wherein the elongate member is flexible.
Batchelor, in a similar field of endeavor, teaches
a vacuum port (Page 5, Par. [0103]: suction conduit), 
wherein a fluid inlet port is configured to be fluidly coupled to a fluid source; (Page 5, Par. [0105]: the irrigation conduit is coupled to an irrigation source.)
wherein said vacuum port is configured to be fluidly coupled to a vacuum source (Page 5, Par. [0103]: a suction conduit is connected with a suction source); wherein a suction port (Fig. 4A, Char. 80: suction port) is configured to secure a target tissue, at a tissue ablation site on the target tissue, to said ablation electrode by applying a vacuum force via said outlet channel when said distal member end is proximate to or in contact with the target tissue; (Claim 14: the ablation device is at least partially secured to a target surface via low pressure (vacuum force)) and 
Batchelor further teaches that the electrode (76) is made of a porous material such that electrically conductive fluid can flow through the electrode and come into contact with target tissue. (Page 5, Par. [0102])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Milder to incorporate the teachings of Batchelor and include a suction port at the distal end of the catheter (10) such that the suction ports are connected to a vacuum source via outer lumens (16) and (Page 5, Par. [0102]) It would further have been obvious to include an irrigation conduit and suction conduit as a way to connect the inner lumen to the fluid reservoir, and the outer lumen and suction port to the suction source.
In this combination, the fluid coupling at the distal end of catheter body (18) between the inner and outer lumens is maintained when the suction port is covered, thereby facilitating propagating a fluid from the inner lumen to the outer lumen and expelling the fluid via the proximal end of the outer lumen when the vacuum force secures (i) the ablation electrode to the tissue ablation site and (ii) tissue, adjacent to the tissue ablation site, to the suction port.
Furthermore, the suction conduit would be mounted on the proximal outlet channel end to facilitate moving fluid through the outer lumen. Similarly, the irrigation conduit would be mounted on the proximal end of the inner lumen so that the fluid could flow to the ablation site.

Saab, in a similar field of endeavor, teaches a heat transfer catheter apparatus comprising an inner and outer sleeve (Fig. 1, Char. 14 and 20) form an outer and intermediate lumen. The inner and outer sleeves (14 and 20) can be made from a flexible material (Col. 10, Lines 48-56)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Milder/Batchelor combination to incorporate the teachings of Saab and form the ablation catheter from flexible material. Doing so would allow the device to better conform and travel through blood vessels as it is moved to the target ablation site.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milder (US 5,281,213) in view of Batchelor (US 2009/0299364 A1), further in view of Saab (US 5,624,392), as applied to claim 18 above, and further in view of SAADAT (US 2009/0076498 A1)
Regarding claim 19, the Milder/Batchelor/Saab combination, as applied to claim 18 above, teaches said distal member end is configured to induce direct and/or indirect thermal coupling between said ablation electrode and a fluid present at said distal inlet channel end, at said distal outlet channel end, and/or in between said channels at said distal member end, (In the Milder/Batchelor/Saab combination, as applied to claim 18 above, the ablation electrode is formed of a porous material and is located at the distal end of inner lumen (14). As the cooling fluid travels through the porous electrode, there would naturally be a direct thermal coupling as heat is transferred between the ablation electrode and the cooling fluid passing through it.) and thereby to controllably effect a temperature of said ablation electrode by propagating the fluid at a controllable introduction temperature via said inlet channel and said outlet channel, through said distal member end. (Milder: Col. 4, Lines 19-22: circulating of a cooling fluid through the distal tip (12) via the inner and outer lumens permits controllable cooling of the distal tip, which would include the ablation electrode.)
The combination of Milder/Batchelor/Saab, as applied to claim 19 above, does not explicitly teach the coolant fluid is introduced at a controllable introduction temperature.
SAADAT, in a similar field of endeavor, teaches controlling the temperature of saline fluid (Page 10, Par. [0125]: the temperature of fluid (290) can be controlled to affect the conductivity of the fluid.) used to cool an ablated tissue region. (Page 6, Par. [0095])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Milder/Batchelor/Saab, as applied to claim 18 above, to incorporate the teachings of SAADAT and modify the device to be able to control the temperature of the cooling fluid entering the inner lumen. Doing so would allow for the user to have more control over the temperature and conductivity of the fluid as it comes into contact with both the porous ablation electrode and the target tissue, potentially changing the depth of the ablated lesion as suggested in SAADAT (Page 10, par [0125])
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Milder (US 5,281,213) in view of Batchelor (US 2009/0299364 A1) and further in view of Malecki et al. (hereinafter “Malecki”) (US 2005/0021016 A1).
Regarding claim 24, Milder in view of Batchelor, as applied to claim 22 above, does not explicitly teach
prior to the step of ablating, testing for a presence of blood in the coolant expelled via the inlet channel, if the presence of blood persists 
significantly decreasing the flow of the coolant; 
switching off the vacuum force; and 
repeating said step of positioning and orienting and subsequent steps.
Malecki, in a similar field of endeavor, teaches
prior to the step of ablating, testing for a presence of blood in the coolant expelled via the inlet channel (Page 11, Par. [0092]: the fluid brought back through the device is monitored to determine if blood is present in the fluid; One of ordinary skill in the art would recognize that this step could be performed at any part of the ablation procedure including before the step of ablating tissue.), if the presence of blood persists 
significantly decreasing the flow of the coolant; (Page 11, Par. [0092]: as the seal is lost or blood enters the housing, the flow rate from the fluid reservoir slows)
switching off the vacuum force; (Page 11, Par. [0092]: the optical detector may control the vacuum and shut off the vacuum force if blood is detected in the evacuated fluid) and 
(Page 10, Par. [0086]: Steps may be modified and repeated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Milder/Batchelor, as applied to claim 22 above, to incorporate the teachings of Malecki and monitor the cooling fluid returning through the outer lumen for the presence of blood via an optical detector or impedance sensor, and if blood is detected decrease the flow of coolant to the ablation site, switch off the vacuum force and repeat the step of positioning the device and subsequent steps. Doing so would allow the device to benefit from being able to determine if a seal is achieved or maintained before and during an ablation procedure, minimizing the risk of electrically conductive fluid leaking while ablative energy is being applied.
Regarding claim 26, the combination of Milder/Batchelor/Malecki, as applied to claim 24 above, teaches following said step of ablating, if there remain tissue ablation sites that have not been ablated, repeating said step of positioning and orienting the catheter tip and subsequent steps with respect to another tissue ablation site. (Page 10, Par. [0086]: steps maybe modified and repeated; One of ordinary skill in the art would recognize that the steps of orienting the device and ablating tissue can be repeated as many times as necessary to complete the ablation procedure. – it is implicit that this feature is present in the Milder/Batchelor/Malecki combination based on the rejection to claim 24 above)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Milder (US 5,281,213) in view of Batchelor (US 2009/0299364 A1) further in view of Malecki (US 2005/0021016 A1), as applied to claim 24 above, and further in view of Govari et al. (hereinafter “Govari”) (US 2017/0181794 A1).
Regarding claim 25, the combination of Milder/Batchelor/Malecki, as applied to claim 24 above, does not explicitly teach following said step of ablating, monitoring a temperature of said ablation electrode, if the temperature exceeds a threshold temperature 
switching off the current; 
increasing the flow of the coolant; and 
switching on the current again.
Govari, in a similar field of endeavor, teaches following said step of ablating, monitoring a temperature of said ablation electrode, if the temperature exceeds a threshold temperature (Page 2, Par. [0023]: the temperature of the ablation electrode would be the same as the temperature of the tissue at the area of contact between the electrode and tissue.)
switching off the current; (Page 6, Claim 6)
increasing the flow of the coolant; and (Page 6, Claim 7)
switching on the current again. (One of ordinary skill in the art would recognize that the current could be turned on again for the purpose of continuing and finishing the ablation procedure.)
.

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten in independent form to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art does not explicitly teach an inlet channel cap, mounted on a distal inlet channel end, wherein an ablation electrode is positioned in or on the inlet channel cap, such as to be at least partially exposed, 
Regarding claim 10, this claim contains allowable subject matter due to its dependency on claim 9
Regarding claim 12, the prior art does not explicitly teach a second inlet channel, having a proximal second inlet channel end and a distal second inlet channel end, said second inlet channel being longitudinally disposed within said tip body; a second outlet channel, having a proximal second outlet channel end and a distal second outlet channel end, said second outlet channel being longitudinally disposed within said tip body; and a second suction port, located at said distal tip body end and fluidly coupled to said distal second outlet channel end; wherein said distal tip body end comprises four recesses, each of said recesses extending from a respective proximal inlet channel end to a respective distal outlet channel end, such as to circumscribe said ablation electrode, said recesses being configured to maintain fluid connectivity between said inlet channels and said outlet channels when said recesses, said inlet channel ends, and said suction ports are covered at a distal tip body extremity of said distal tip body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794